Name: Decision No 2179/98/EC of the European Parliament and of the Council of 24 September 1998 on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability"
 Type: Decision
 Subject Matter: environmental policy;  management;  economic policy;  European construction
 Date Published: 1998-10-10

 Avis juridique important|31998D2179Decision No 2179/98/EC of the European Parliament and of the Council of 24 September 1998 on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability" Official Journal L 275 , 10/10/1998 P. 0001 - 0013DECISION No 2179/98/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 September 1998 on the review of the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability` THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first subparagraph of Article 130s(3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 29 June 1998,(1) Whereas on 18 March 1992 the Commission adopted the European Community programme of policy and action in relation to the environment and sustainable development 'Towards sustainability` (hereinafter referred to as 'the Programme`);(2) Whereas the European Parliament, in its resolution of 17 November 1992 (5), welcomed the guidelines set out in the Programme;(3) Whereas the Economic and Social Committee, in its opinion of 1 July 1992, approved the concepts and the thrust of the Programme;(4) Whereas the Council and the representatives of the Governments of the Member States, meeting within the Council, in their resolution of 1 February 1993 (6), approved the general approach and strategy of the Programme;(5) Whereas, while many of the measures and actions in the Programme are set within a time-frame which extends to the year 2000, the Programme provides for a review to be undertaken before the end of 1995;(6) Whereas a number of developments with a bearing on sustainable development have occurred since the adoption of the Programme, in particular the adoption of Agenda 21 on the outcome of the United Nations Conference on Environment and Development, and the adoption by the Commission of a White Paper on growth, competitiveness and employment;(7) Whereas the review should also reflect the commitments entered into and the conclusions adopted as part of various international processes;(8) Whereas one of the objectives of Community policy on the environment, under Article 130r of the Treaty, is the protection of human health;(9) Whereas the enlargement of the European Union to include the three new Member States, Austria, Finland and Sweden, poses new environmental challenges to the Union; whereas the Community has committed itself to reviewing certain provisions of its legislation in the environmental field by the end of the transitional period in accordance with the Act concerning the conditions of accession of Austria, Finland and Sweden, in the light of the stricter standards that can be maintained in the new Member States in accordance with the Treaty, and emphasising the great importance of promoting a high level of health, safety and environmental protection as part of Community action;(10) Whereas extensive consultation has taken place in the review process carried out by the Commission to compile information on progress to date and obstacles to the implementation of the Programme;(11) Whereas on 10 November 1995 the European Environment Agency presented an updated state of the environment report as a contribution to the review process which made it clear that, without additional measures, the 1992 aims for the year 2000 will not be attained in certain sectors;(12) Whereas in January 1996 the Commission presented a progress report on the implementation of the Programme;(13) Whereas the overall strategy, objectives and indicative actions of the original Programme remain valid and the Programme constitutes an appropriate point of departure for the implementation of Agenda 21 by the Community and the Member States;(14) Whereas the basic strategy of the Programme is to achieve full integration of environmental and other relevant policies through the active participation of the main actors in society in a broadening and deepening of the range of instruments to achieve behavioural change;(15) Whereas the conclusions of the progress report show that progress has been made on a number of issues, but that a great deal remains to be done to move towards sustainability;(16) Whereas the progress report identifies key priorities needed to ensure that the process of sustainable development is given greater impetus; whereas the Community should step up its efforts on five key priorities and five other issues to support the implementation of the Programme;(17) Whereas the objectives, targets, actions and time-frames indicated in the Programme constitute a useful start in moving towards sustainable development; whereas action needs to be stepped up to ensure that the priorities set out in the programme are put into practice in a more effective way; whereas sustainability of activity and development will not be attained during the life-span of this programme and, consequently, further and still more progressive priority objectives and measures will be necessary beyond the year 2000 to maintain the momentum of Community action;(18) Whereas, in implementing its general action programme, the Community will act within the limits of its powers; whereas, in their resolution dated 1 February 1993, the Council and the representatives of the Governments of the Member States invited the Commission to come forward with appropriate proposals to give effect to the programme in so far as it pertains to action at Community level;(19) Whereas this Decision is without prejudice to the legal basis for the measures which, while complying with the objectives of the actions provided for in this Decision, are adopted in the framework of environmental policy and of other Community policies;(20) Whereas the further integration of environmental protection requirements into other policy areas is regarded as a key means of achieving sustainable development; whereas, in the process of implementing the approach set out in the Programme, the need to integrate environmental considerations into Community policy and action should be translated into more operational terms; whereas, to this end, in relation to the target sectors of agriculture, transport, energy, industry and tourism a number of priorities have been identified in connection with which action can be carried out most effectively at Community level;(21) Whereas broadening the range of instruments has proved more difficult than envisaged; whereas the development and implementation of other instruments to complement legislation is necessary to bring about substantial changes towards sustainable development in current trends and practices, taking account of the subsidiarity principle; whereas this requires the further development at an appropriate level of effective market-based and other economic instruments and of horizontal instruments, and the improved use of the Community's own financial support mechanisms as a means of promoting sustainable development; whereas the Commission has put forward proposals for reform of the common agricultural policy which envisage, in particular, increased financial incentives for agri-environmental measures and the possibility for Member States to take appropriate steps to ensure compliance with the environmental provisions of the common market organisations;(22) Whereas it is necessary to ensure better implementation and enforcement of environmental measures, which requires action at all levels of the regulatory chain;(23) Whereas communication, information, education and training are crucial as a means of stimulating environmental awareness and promoting behavioural changes in all sections of society;(24) Whereas the Community has an important role to play in international action on the environment and sustainable development; whereas there is a need to respond to international challenges, in particular the potential accession of the associated countries of central and eastern Europe and of Cyprus, the need to increase cooperation with the Mediterranean countries and the countries of the Baltic Sea region, the need to carry on the process initiated by the United Nations Conference on Environment and Development and discussions on trade and the environment;(25) Whereas further efforts are necessary to improve the basis for environmental policy in the form of reliable and comparable data, statistics and indicators and methods of assessing the costs and benefits of action or lack of action;(26) Whereas it is necessary further to develop approaches to promote sustainable patterns of production and consumption; whereas it is necessary to promote the best use of new techniques and technologies;(27) Whereas it is necessary further to develop the concept of shared responsibility, in particular by strengthening dialogue with the actors concerned and their involvement in the preparation of Community policies and actions;(28) Whereas there is potential for Community support to provide more coherent and coordinated approaches in relation to activities at local and regional levels on issues fundamental to the achievement of sustainable development and to stimulate exchanges of information and experience;(29) Whereas the Community will further develop its policies in relation to the environmental themes covered by the Programme on the basis of high standards of environmental protection; whereas specific attention will be given to those actions which can be carried out most effectively at Community level,HAVE DECIDED AS FOLLOWS:Article 1 The Community confirms its commitment to the general approach and strategy of the Programme 'Towards Sustainability` adopted by the Commission on 18 March 1992, welcomed in the resolution of the European Parliament of 17 November 1992 and approved by the resolution of the Council and the representatives of the Governments of the Member States, meeting within the Council, of 1 February 1993. Community institutions, Member States, enterprises and citizens are encouraged to accept their respective responsibilities to play their full part in the continuing implementation of the Programme and to seek to speed up the process.In order to speed up the achievement of the Programme's objectives and to ensure the more efficient implementation of its approach, taking into account the Commission's progress report on the implementation of the Programme as well as the updated state of the environment report presented by the European Environment Agency, the Community will, while aiming at a high level of protection and taking into account the diversity of situations in the various regions of the Community, step up its efforts on five key priorities and five other issues as being those which will give an additional impetus to the implementation of the Programme.Notwithstanding these specific priorities, the Community will actively pursue all other action initiated under the Programme.In implementing the Programme, the Community will act within the limits of its powers. This Decision shall be without prejudice to the legal basis for the measures which, while complying with the objectives of the actions provided for by this Decision, are adopted in the framework of environmental policy and of other Community policies.At the end of the Programme, the Commission will submit to the European Parliament and the Council a global assessment of the implementation of the Programme, giving special attention to any revision and updating of objectives and priorities which may be required, and accompanied, where appropriate, by proposals for the priority objectives and measures that will be necessary beyond the year 2000.SECTION 1 KEY PRIORITIES Article 2 Integration of environmental requirements into other policies The Community will develop improved and more consistent approaches to the integration of environmental protection requirements into other policy areas, with a view to facilitating the process of moving towards sustainable development.To this end, in relation to the sectors targeted under the Programme the Community will focus on the following priorities in connection with which action can be carried out most effectively at Community level.1. In relation to agriculture, the priority objectives of the Community shall be:(a) better to integrate market, rural development and environmental policies with a view to securing sustainable agriculture, notably in the framework of the reform process launched by the Commission's Agenda 2000 proposals, by:- integrating environmental considerations into agricultural policy-making and taking appropriate steps to ensure that specific environmental objectives are achieved pursuant to the process of the reform of the common agricultural policy,- considering the scope for the incorporation of additional environmental considerations into agricultural policies.All measures should include appropriate monitoring, reporting and evaluation obligations;(b) to provide for regular reporting and the generation of comparable data on the pressures and effects on the environment, including biodiversity, of agricultural practices, such as fertiliser and pesticide use, and data on water quality and use and land use;(c) to promote sustainable farming, including integrated farm technologies, organic agriculture and, where appropriate, extensive production methods (which, for example, respect biodiversity) in close cooperation with the actors concerned. The Community will continue to encourage the development of local initiatives and disseminate information on them;(d) further to develop an integrated strategy to reduce the risks to health and the environment from the use of plant protection products and pesticides, including more detailed provisions on the distribution and sales of these substances and restrictions on use and, where appropriate, substitution of the most dangerous plant protection products and pesticides;(e) further to develop comprehensive approaches to rural development, taking account of environmental considerations, including the conservation of biological diversity, for example by monitoring and coordinating the various policy instruments concerned;(f) to consider measures for internalising environmental costs in the cost of agricultural products and production processes.The Community will promote better coordination and coherence of actions and policies affecting forests, with a view to facilitating their management (including afforestation and protection from forest fires), conservation and sustainable development and responding to international developments concerning forests.2. In relation to transport, the priority objectives of the Community shall be:(a) further to tighten provisions on emissions and noise from road and off-road vehicles and, taking due account of developments in the relevant international forums, from aircraft, as well as on fuel quality, to develop action to reduce CO2 emissions from road vehicles, notably by promoting the use of fuel-efficient vehicles and low-emission technologies, and to strengthen Community provisions on vehicle inspection and maintenance;(b) to give greater attention to the factors determining transport demand, while taking account of the diversity of situations in the various regions of the Community, by:- developing and promoting measures to achieve better internalisation of external costs in transport prices, in particular for less environmentally-friendly modes of transport, as a prerequisite for influencing user choices in order to arrive at a more sustainable level of transport demand,- promoting a more integrated transport policy, including improvements in the economic efficiency of the transport sector and improvements in environmental, safety and accessibility aspects, inter alia by promoting better integration of land-use and transport planning and promoting demand-management measures, such as the use of telematics;(c) to pursue its aims of reducing the imbalances between the different transport modes and encouraging the more environmentally friendly modes of transport, in particular by:- developing potential methods of analysis with a view to strategic evaluation of the environmental impact of the trans-European transport network as well as potential methods of corridor analysis covering all relevant transport modes, taking account of the need to link all Member States and regions to the trans-European transport network and, in particular, the need to link island, landlocked and peripheral regions with the central regions of the Community,- investigating possibilities for the use of Community funding to promote a better balance between transport modes by facilitating transport intermodality and appropriate modal shifts,- developing a framework for solving the environmental problems caused by heavy goods vehicle traffic,- promoting the use of more environmentally friendly modes of transport, for example by encouraging public and/or collective transport and low-emission vehicles.3. In relation to energy, the priority objectives of the Community shall be:(a) to promote energy efficiency and the rational use of energy and to support the development and application of energy-saving technologies and practices, including renewable energy sources and combined heat and power, by means of appropriate programmes and measures, awareness-raising and information measures, and to develop criteria for the screening of subsidy schemes in order to offset the adverse impact of certain incentives;(b) to encourage the implementation of energy demand side management measures, including energy conservation measures, the internalisation of external costs and benefits through economic instruments and other means, and the improved coordination of consumer awareness initiatives in Community energy-saving programmes;(c) to strengthen energy efficiency standards for appliances and to provide for their energy efficiency labelling.4. In relation to industry, the priority objectives of the Community shall be:(a) to promote the ongoing development of eco-management schemes by the industrial sector and to develop programmes for the further promotion of environmental awareness on the part of industry, including, in particular, small and medium-sized enterprises (SMEs), as well as for vocational training and technical support; to review the Environmental Management and Audit Scheme;(b) to develop a framework for an integrated, life-cycle orientated product policy, which will address, inter alia, the further development of life-cycle analysis, including the reduction of waste generated, and will take into account implications for the internal market, in order to promote the development of cleaner products by incorporating environmental considerations into their design and minimising the use of persistent organic substances, heavy metals and substances with an irreversible impact on health;(c) to improve the legislation and other instruments in relation to coherent and comprehensive control of pollution from industrial installations, to develop options for a framework to complement integrated pollution control for smaller installations, taking into account their particular problems, and to encourage better integration of external costs;(d) taking note of the European Parliament resolution of 14 May 1997 (7) and the Council resolution of 7 October 1997 (8), both concerning the implementation and enforcement of Community environmental law, to take steps to improve implementation and sanctioning of all regulatory measures aimed at reducing industrial emissions and pollution by ensuring improved integration of the 'polluter pays` principle into Community legislation; in this connection, the European Parliament and the Council note that the Commission will submit a White Paper on environmental liability;(e) to develop actions in order to enhance the awareness of industry on environmental issues, such as tools for better business information, including information on best available techniques, inter alia through the use of EuroBAT documents, improved dissemination of cleaner technologies and promotion of best environmental practices;(f) to clarify the definition of eco-businesses and to facilitate their development;(g) to give priority to the problems of SMEs as regards technical and financial obstacles to the development and use of clean technology in relation to the environment;(h) to promote effective control and, where viable environmentally friendly alternatives exist, the phasing-out or banning of persistent organic pollutants (POPs), which have a damaging effect on the environment or health, taking account of progress in relevant international negotiations;(i) to develop and give practical form to policies aimed at sustainable industrial development, involving the formulation of the concept of eco-efficiency and a focus on partnerships between governments and industry, using industry's capacity for innovation and appropriate incentives and stimulating conditions, on both the demand and the supply side.5. In relation to tourism, the priority objectives of the Community shall be:(a) to provide for regular exchanges of information on the impact on the environment of tourism practices;(b) to support awareness campaigns in order to promote environment-friendly use of tourism resources;(c) to promote the implementation of innovative good practices in the field of sustainable tourism development, including by means of pilot projects in the framework of existing financial instruments and by applying the 'polluter pays` principle;(d) to ensure that the Structural Funds contribute to sustainable forms of tourism in accordance with:- the requirements of the Structural Fund regulations, including any provisions for the appraisal of the environmental impact of operations, and- any other relevant Community legislation, such as measures concerning Environmental Impact Assessment (EIA);(e) to promote the incorporation of the issue of 'environment and tourism`, where appropriate, into international agreements.Article 3 Broadening the range of instruments The Community will develop, apply or otherwise encourage a broader mix of instruments in order to bring about substantial changes in current trends and practices in sustainable development, taking account of the subsidiarity principle.1. In relation to the development, at an appropriate level, of effective market-based and other economic instruments as a means of implementing policy, special attention will be given to:(a) environmental accounting;(b) examining constraints on the introduction of economic instruments and identifying possible solutions;(c) the use of environmental charges;(d) identifying subsidy schemes which adversely affect sustainable production and consumption practices with a view to their reform;(e) encouraging the application of the concept of environmental liability at Member State level;(f) voluntary agreements which pursue environmental objectives while respecting competition rules;(g) encouraging the use of fiscal instruments to achieve environmental objectives, inter alia by considering possible legislative initiatives in this area during the course of the Programme and continuing the study of the potential wider benefits of such instruments, notably in the context of the general economic objectives of the Community, such as employment, competitiveness and growth.2. In relation to horizontal instruments, the priority objectives of the Community shall be:(a) to examine, inter alia in the light of the Commission proposal of 25 March 1997 on the assessment of the effect of certain plans and programmes on the environment (9), how the environmental impact of policies, plans and programmes in the Community and, where relevant, Commission proposals for programmes and Community legislation can be assessed;(b) to develop approaches to environmental impact assessment for plans and programmes, and to promote the development of methodologies, training and guidance material for assessments of both projects and plans and programmes;(c) to consider the extension of the Environmental Management and Audit Scheme to areas of activity other than manufacturing industry;(d) where appropriate, to promote standardisation in relation to environmental issues and to strengthen the integration of environmental aspects in the framing of industrial standards;(e) to develop criteria to assess the compatibility of existing Community policies and instruments, including financing, with the requirements of sustainable development;(f) to review the Community's public procurement rules so as better to incorporate environmental considerations into their application, while safeguarding fair competition.3. Priority will be given to improving the use of the Community's own financial support mechanisms as a means of promoting sustainable development. This implies better integration of environmental considerations, including the protection of nature, and an evaluation of the impact of these mechanisms on the environment as a means of improving the quality of support action from an environmental and economic point of view.4. The Community will pursue its current efforts to ensure the full realisation of the potential that new techniques and technologies offer in terms of sustainability in sectors such as agriculture, food processing, chemicals and pharmaceuticals, environmental clean-up and the development of new materials and energy sources.Article 4 Implementation and enforcement of legislation The Community will step up efforts at all levels with a view to ensuring better implementation and enforcement of environmental legislation.The priority objectives of the Community shall be:(a) to improve the legal framework for environmental policy by adopting more coherent, comprehensive and integrated approaches to specific sectors, where appropriate by simplifying legislative and administrative procedures and by using framework directives, and by giving specific attention to the transposability and enforceability of the measures to be adopted;(b) to step up efforts to ensure that Member States comply more effectively with the reporting requirements under Community legislation, inter alia by better rationalisation and standardisation of such requirements, to make greater use of these reports as a tool in the decision-making process, and to step up the work done in the management committees on these issues;(c) to aim to enhance the effectiveness of cooperation between the authorities in the Member States responsible for implementation and enforcement of Community environmental legislation, inter alia via the network of environmental inspectors; in this context, to seek to achieve greater transparency as regards supervision and enforcement efforts in the individual Member States, and to step up joint cooperation efforts via the same network by means of pilot projects and exercises on the ground;(d) to examine options to enhance the effectiveness of environment inspection in Europe on the basis of a report to be presented by the Commission before the end of the Programme and which will assess, in particular, the feasibility of establishing common inspection criteria on the basis of minimum inspection standards; the Commission will publish an annual report on the environment, detailing inter alia the performance of the Member States in implementing and enforcing Community environmental legislation;(e) to consider means of facilitating greater public involvement in the implementation and enforcement of environmental policies, and to examine whether there is a need for improved access to justice, having regard to the principle of subsidiarity and taking into account the differing legal systems of the Member States;(f) to encourage, in connection with proposals for the review of existing legislative acts and in proposals for new environmental legislation, provisions requiring Member States to enforce environmental rules and lay down the penalties to be imposed if such rules are breached;(g) to speed up efforts, at Community and Member State level, to deal effectively with breaches of Community environmental legislation in accordance with the Treaty, in particular Articles 155 and 171 thereof.Article 5 Awareness-raising The Community emphasises the importance of communication, information, education and training as a means of stimulating awareness of sustainable development issues and promoting behavioural changes in all sectors of society. It will increase its efforts to make Community citizens more aware of and more informed about sustainable development issues.The priority objectives of the Community shall be:(a) to make information on the state of the environment and on the implementation of Community environmental legislation accessible;(b) to promote the integration of the sustainable development concept into Community education and training programmes;(c) to encourage environmental education and training at all relevant levels, inter alia in order to contribute to changing individual behaviour toward more sustainable patterns;(d) to make optimum use of the system for the evaluation and appropriate dissemination on a continuous basis of the results of LIFE projects, both in the area of nature protection and in other areas of the environment;(e) to collect and disseminate widely information and knowledge concerning the link between the state of the environment and human health;(f) further to promote green housekeeping for the Community's own institutions, and to facilitate the exchange of best practices and access to and dissemination of information in this area as widely as possible;(g) to promote close cooperation between the Commission and the Member States in the field of environmental communication and information; to develop a Community communication strategy in cooperation with the Member States, inter alia by taking advantage of existing cooperation initiatives;(h) to help consumers take environmental considerations into account through eco-labelling and the provision of environmental information on products, including chemicals;(i) to encourage providers of financial services, such as banks and insurance companies, to integrate environmental considerations in their operations.Article 6 International cooperation In recognition of the cross-border nature of serious environmental problems and of the good prospects the Community has of becoming the driving force in the further development of international environmental rules, the Community will seek to strengthen its role and take the lead, in particular as regards the international obligations which it has entered into under conventions and protocols.This implies, in particular, strengthening its approach to cooperation with the countries of central and eastern Europe and the Mediterranean and enhancing its role in relation to environmental issues as identified in Agenda 21 and in relation to bilateral and multilateral cooperation on sustainable development issues.The Community must ensure that it is a driving force in future work relating to the Biodiversity and Climate Conventions and that it also takes the lead in international efforts to establish a global, legally binding regulatory system for persistent organic pollutants (POPs).1. In relation to central and eastern Europe, the priority objectives of the Community shall be:(a) to develop further a comprehensive approach to environmental matters in the context of the strategy to prepare the associated countries of central and eastern Europe for accession; the Community undertakes, with the aid of technical and administrative cooperation and financial support, to help the applicant countries achieve the required level of environmental protection at the time of their accession; in this connection, higher priority is to be given to the drawing-up and implementation of environmental action plans for each of the countries with a view to their possible accession;(b) to continue cooperation with and promote cooperation among the countries of central and eastern Europe in this area, within the framework provided by the Europe Agreements. This implies strengthening cooperation in the field of capacity-building, continuing to provide financial cooperation, comprising technical assistance especially in connection with the approximation of laws and their implementation and enforcement, investment support for environmental infrastructure and cooperation to promote better environmental practice, including by means of technology transfer.2. In relation to the Mediterranean countries and the Mediterranean Basin, the priority objectives of the Community shall be:(a) to develop, within the framework of the Barcelona Declaration of November 1995, a regional approach through regular dialogue, inter alia by means of ministerial conferences, and increased and improved cooperation, in particular in relation to financial and technical assistance;(b) to establish a short and medium-term priority action programme in relation to the Mediterranean Basin and to develop a monitoring mechanism for its implementation.3. In relation to the Baltic Sea region, the priority objectives of the Community shall be to strengthen environmental cooperation in the area within the existing regional frameworks and to enhance the coordination of the relevant funds in order to support the Helsinki Commission (Helcom) activities and, in particular, the implementation of the Joint Comprehensive Environmental Programme (JCP).4. In relation to the Rio process, the priority objectives of the Community shall be to ensure active Community participation in the process and in the follow-up to the 1997 Special Session of the UN General Assembly, and inter alia to contribute to:(a) the strengthening of the Framework Convention on Climate Change in accordance with the Berlin mandate and subsequent decisions;(b) the development of the Convention on Biological Diversity, including the promotion of national implementation strategies and the timely development of a biosafety protocol;(c) the strengthening of international cooperation in the context of the Convention to Combat Desertification.5. In relation to other international environmental issues, the priority objectives of the Community shall be:(a) to carry out a policy review related to the integration of the sustainable development dimension in the implementation of the Fourth ACP-EC Convention; to evaluate Community development assistance overall to ensure that environmental appraisal systems are being followed;(b) to strengthen the environmental component in cooperation with the Newly Independent States, in particular focusing on capacity-building and technical assistance under the TACIS Programme;(c) to strengthen the environmental component of cooperation with the countries of Asia and Latin America in accordance with Council Regulation (EEC) No 443/92 of 25 February 1992 on financial and technical assistance to, and economic cooperation with, the developing countries in Asia and Latin America (10) and with general guidelines for cooperation between the Community and the regions concerned;(d) to promote active participation in regional conferences and treaties in Europe and the 'Environment for Europe process`;(e) to support international work in the field of sustainable development indicators;(f) to work towards the strengthening of provisions on enforcement and dispute settlement when international agreements come up for revision;(g) to take an active part in negotiations on the adoption of a legally binding instrument establishing a prior informed consent procedure covering trade in certain hazardous chemicals and pesticides.6. In relation to trade and the environment, the priority objectives of the Community shall be:(a) to seek to ensure that the WTO rules, provisions and procedures take full account of the need to promote a high level of environmental protection, in particular as regards the general provisions;(b) actively to participate in international discussions, in particular in the WTO, dealing with the issue of trade and the environment, where the Community, in accordance with the general aim of sustainable development, will promote a balanced approach to the respective concerns of the environment and trade focusing on the integration of environmental requirements into the multilateral trading system;(c) to give preference to multilateral solutions to trade and environmental problems, respecting environmental and trade principles and promoting transparency in the definition and implementation of environmental measures, including new environmental policy instruments.SECTION 2 OTHER ISSUES TO WHICH PARTICULAR ATTENTION WILL BE GIVEN Article 7 Improving the basis for environmental policy The Community will ensure that its environmental policy is based on reliable and comparable data, statistics and indicators, on sound scientific information and on an assessment of the costs and benefits of action or the lack of action. It will ensure coordination of, and cooperation with, the appropriate Community institutions and bodies and will cooperate with the relevant institutions at international level. The European Environment Agency has a key role in monitoring and reporting on the state of the environment.Particular attention will be given to:(a) identifying and filling the gaps in current basic statistical data on the environment, developing the integration of environmental aspects into the data and statistics which relate to other policies and ensuring the accessibility of this data;(b) promoting the development of environmental indicators, performance indicators on all relevant policy issues and indicators for sustainable development as benchmark indicators to measure progress towards sustainable development and to provide a basis for the setting of objectives and operational targets;(c) improving coordination in the development of and securing mutual feedback between scientific research and development policies and environmental policy;(d) further developing the use of economic evaluation techniques for the environment (cost effectiveness, cost/benefit and business impact techniques);(e) developing auxiliary or satellite accounts to national accounts as a first step towards the integration of environmental aspects into Member States' and Community accounting concepts and practices with the aim of drawing up a comprehensive system of green national accounting by 1999.Article 8 Sustainable production and consumption patterns The Community will further develop its efforts to facilitate and enhance innovation in industry in relation to sustainable development and promote awareness and changes in behaviour by industry and consumers with a view to moving towards more sustainable patterns of production and consumption.Article 9 Shared responsibility and partnership The Community will encourage practical ways of improving shared action and partnership approaches to ensure sustainable development. It will develop better forms of dialogue and ensure that an appropriate mix of actors is involved in the preparation and implementation of its policies and actions.Article 10 Promotion of local and regional initiatives The Community will further encourage activities at local and regional level on issues fundamental to the achievement of sustainable development.To this end, particular attention will be given to:(a) further promoting the potential of spatial planning as an instrument to facilitate sustainable development, taking forward Europe 2000+ and assisting the development of the European Spatial Development Perspective as a basis for creating consensus among policy-makers, inter alia in relation to the environmental impact of sectoral development policies;(b) developing a comprehensive approach to urban issues with special emphasis on the assistance required to support actions by local authorities to implement the Programme and Local Agenda 21;(c) promoting the exchange of experience between local authorities in relation to sustainable transport initiatives;(d) developing a demonstration programme on integrated management of coastal zones with a view to showing the impact of improved information and concertation mechanisms for the implementation of sustainable development, and identifying the need for further action at Community and other levels;(e) developing a strategy to encourage local development and employment initiatives to contribute to the conservation of natural areas, where appropriate supported by the Structural Funds;(f) encouraging measures in vulnerable areas in line with the Convention to Combat Desertification, focusing on reducing the phenomenon by means of management policy and the sustainable use of natural resources as well as better dissemination of information and coordination of ongoing actions.Article 11 Environmental themes The Community will further develop its policies in relation to the environmental themes of the Programme on the basis of high standards of environmental protection and will, in relation to these themes, give specific attention to those actions which can be carried out most effectively at Community level.1. In relation to climate change and ozone depletion, the Community will step up its efforts to fulfil the objectives of the Climate Convention and the Montreal Protocol.Particular attention will be given to:(a) policies and measures necessary for the achievement of reduction objectives in accordance with the Berlin mandate for carbon dioxide (CO2) and other greenhouse gases to be attained within specified time-frames such as by 2005, 2010 and 2020;(b) strengthening Community control measures in respect of substances which deplete the ozone layer and stepping up research directed at finding suitable substitutes for these substances;2. In relation to acidification and air quality, particular attention will be given to:(a) developing and implementing a strategy with the goal of ensuring that critical loads, in relation to exposure to acidifying, eutrophying and photochemical air pollutants, are not exceeded;(b) establishing or amending quality objectives with respect to specific pollutants, with the goal of ensuring that critical loads/levels for eco-systems are not exceeded, and developing common procedures for the assessment and monitoring of air quality.3. In relation to the protection of water resources, particular attention will be given to developing a comprehensive framework setting out an integrated planning and management approach to groundwater and surface water resources, which will focus on both quantitative and qualitative aspects. Moreover, it will contribute to the sustainable management of seas around Europe.4. In relation to waste management, the Community will take steps to update and develop its waste-management strategy in the light of the European Parliament resolution of 14 November 1996 (11) and of the Council resolution of 24 February 1997 (12), including the hierarchy they propose, and in the context of relevant legislation.5. In relation to noise, particular consideration will be given to the development of a noise abatement programme which could address comprehensively the provision of information to the public, common noise exposure indices, and targets for noise quality and noise emissions from products.6. In relation to nature protection and biodiversity, the Community will devise a strategy for the conservation and sustainable exploitation of biodiversity in relevant sectoral or multisectoral plans, programmes and policies and, in the implementation of its other policies, will ensure full integration of nature protection and biodiversity concerns. In relation to the implementation of new reforms, it will ensure that the impact thereof on biodiversity is assessed. Consideration will be given to set-aside in order to recreate permanent natural zones. Consideration will be given to migration routes and the role of buffer zones in the context of the European network of protected sites (Natura 2000) and the implementation of Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (13).7. In relation to the management of risks and accidents, particular attention will be given to:(a) reviewing existing legislation on the export and import of dangerous chemicals, in particular in relation to the principle of prior informed consent;(b) developing further measures in the area of agricultural and non-agricultural pesticides with a view to ensuring their sustainable use;(c) framing and presenting a strategy which will lead, inter alia, to further development of policies to address fully Agenda 21 with respect to hazardous chemicals, with particular attention to the precautionary principle, to information on risks to users and to making the work on the substitution or phasing-out of hazardous chemicals more efficient; the safe management of all hazardous chemicals needs to be improved;(d) drawing up an action plan with a view to speeding up the risk assessment of hazardous substances on the Einecs list, giving priority to the most hazardous substances;(e) further reviewing the regulatory framework for new technologies.8. The Community will, in accordance with the Programme, aim to take some positive steps to reduce by 50 % the number of vertebrate animals used for experimental purposes by the year 2000 and to make available statistical data on animal experimentation, particularly with regard to the use of primates and with the short-term objective of prohibiting the use of wild-caught primates.9. Particular attention will be given to consideration of the fourth report from the Commission to the Council on the situation and prospects for radioactive waste management in the European Union.10. Following the review of existing Community legislation which is planned before the end of the transitional period in line with the Act concerning the conditions of accession of Austria, Finland and Sweden, namely Articles 69, 84 and 112 thereof respectively, the European Parliament and the Council note the Commission's intention to submit a report to them on the results of that review and on the actions that it has deemed it necessary to take and possible implications for other legislation and for the Programme.Done at Brussels, 24 September 1998For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ. FARNLEITNER(1) OJ C 140, 11. 5. 1996, p. 5, and OJ C 28, 29. 1. 1997, p. 18.(2) OJ C 212, 22. 7. 1996, p. 1.(3) OJ C 34, 3. 2. 1997, p. 12.(4) Opinion of the European Parliament of 13 November 1996 (OJ C 362, 2. 12. 1996, p. 112), Council common position of 17 April 1997 (OJ C 157, 24. 5. 1997, p. 12) and Decision of the European Parliament of 17 July 1997 (OJ C 286, 22. 9. 1997, p. 208). Decision of the European Parliament of 15 July 1998 (OJ C 292, 21. 9. 1998) and Decision of the Council of 20 July 1998.(5) OJ C 337, 21. 12. 1992, p. 34.(6) OJ C 138, 17. 5. 1993, p. 1.(7) OJ C 167, 2. 6. 1997, p. 92.(8) OJ C 321, 22. 10. 1997, p. 1.(9) OJ C 129, 25. 4. 1997, p. 14.(10) OJ L 52, 27. 2. 1992, p. 1.(11) OJ C 362, 2. 12. 1996, p. 241.(12) OJ C 76, 11. 3. 1997, p. 1.(13) OJ L 206, 22. 7. 1992, p. 7. Directive as last amended by Directive 97/62/EC (OJ L 305, 8. 11. 1997, p. 42).(1) Commission statement relating to Article 2(1)(a)a (on agriculture) about its proposals for the CAP In the Agenda 2000 proposals the Commission indicates that there is a need to give a new impetus to the CAP and to reflect the integration of the environmental protection requirements into the other community policies. The Commission's proposals on the reform of the EU agricultural policy are designed to ensure that the European model for agricultural policy are designed to ensure that the European model for agriculture can be sustained in the long term, to the benefit not only of the agricultural industry, but also consumers, employment, environment and for society as a whole.The Commission proposals provide an integrated approach including:- a reinforced rural development pillar to be further developed in the future, embracing, strengthened agri-environment measures as compulsory elements of regional programmes, area-based support for sustainable farming in less favoured areas, forestry measures including sustainable management practices and environmental training,- the budget for agri-environmental measures can be expanded in particular through the funds available from aid reduction linked to environmental conditions,- further reductions in market support prices compensated via an increase in direct payments.According to these proposals, Member states will be obliged to undertake environmental measures, including those relating to the protection of biodiversity, groundwater, drinking water and landscapes. In fulfilling this obligation, Member States have three options at their disposal:- the agri-environmental measures being part of rural programmes,- mandatory environmental legislation the enforcement of which can be supported by reducing direct payments in the case of non-respect,- specific environmental requirements being a conditions for the receipt of direct payments under the market organisations.In the case of beef and dairy, national envelopes are established for a part of the payments, which can be linked to environmental standards. In addition the extensification premium will be made more effective under stricter conditions.The Commission is confident that this reform once adopted will prepare the ground for more sustainable forms of agriculture and rural development in the European Union.(2) Commission statement relating to Article 2(4)(d) on environmental liability In accordance with its work programme, the Commission will shortly adopt a White Paper on environmental liability. This White Paper will consider the need for Community legislative action in this field, in particular in the form of a framework directive.(3) Commission statement relating to Article 4, second paragraph, points (d) to (g) on enforcement The Commission will give details of Member States' performance in implementing and enforcing Community environmental legislation both in the relevant expanded chapter and enclosures in its Annual report on monitoring the application of Community law and in its Annual survey on the environment. The details will include, inter alia, information on the number of complaints received, the number of matters investigated by the Commission, the number of matter brought before the Court of Justice, the findings of the Court and any follow up action taken by the Commission.(4) Commission statement relating to Article 11(4) on waste management The Commission will as appropriate further develop the Community hierarchy of waste management principles and in considering initiatives, will respect the optimum use of this hierarchy.